ns}c&*> ~a
  TD:    LOUISE       PEARSON,        CLERK
         COURT       OF     CRIMINAL         APPEALS
         SUPREME          COURT    BUILDING
         P.O.    BOX      12308     CAPITOL      STATION
         AUSTIN,          TEXAS    7 8 711

  DATE: 2/12^2D15

FROM:    DAVID RONALD ROLAND
         TDCJ-ID#01k3kkZE
         DALHART          UNIT
         11950       F.M.    99B
         DALHART,          TEXAS    79022

         IN    RE:    CAUSE       NUMBER      07-CR-0672-B3,122ND           JUDICIAL   DISTRICT
                      COURT       .GALVESTON COUNTY,           TEXAS

  Dear    Clerk,

        I am    writing this submissive in                    hopes of obtaining a copy of
  my reporter's records                   and transcripts of my             Post Conviction   Habeas
  Corpus.       Could you inform me of the                    numberrof pages and the cost of
  said copies             ? I can be         reached    at   the   above    listed address.   Your
  efforts       in    this       urgent      matter    are   greatly   appreciated.




                                                                               ^£
                                                                    David    Ronald g<6land
                                                                    TDCJ-ID#0149442B




                          FEB 17 2015